ITEMID: 001-61760
LANGUAGEISOCODE: ENG
RESPONDENT: FRA
BRANCH: CHAMBER
DATE: 2004
DOCNAME: CASE OF ÉDITIONS PLON v. FRANCE
IMPORTANCE: 1
CONCLUSION: No violation of Art. 10 with regard to the interim injunction;Violation of Art. 10 with regard to the permanent injunction;Pecuniary damage - claim dismissed;Costs and expenses partial award - domestic proceedings;Costs and expenses award - Convention proceedings
TEXT: 6. On 8 November 1995 the applicant company acquired the publishing rights for a book entitled Le Grand Secret (“The Big Secret”) from a Mr Gonod, a journalist, and a Dr Gubler, who had been private physician to President Mitterrand for several years. The book gave an account of the relations between Dr Gubler and the President, describing how the former had organised a medical team to take care of the latter, who had been diagnosed with cancer in 1981, a few months after he had first been elected President of France. It recounted in particular the difficulties Dr Gubler had encountered in concealing the illness, given that President Mitterrand had undertaken to issue a health bulletin every six months.
The book was due to be published in mid-January 1996, while President Mitterrand was still alive. However, following the President's death on 8 January 1996, the authors and Editions Plon decided to postpone its publication.
7. On 10 January 1996 the daily newspaper Le Monde published an article which revealed that President Mitterrand had been suffering from prostate cancer since the beginning of his first seven-year term of office and pointed out that the public had not been officially informed about his illness until 1992. The article also stated that President Mitterrand had dismissed Dr Gubler in 1994, choosing instead to be treated with medicine described by the applicant company as “alternative”.
Those revelations were the subject of extensive comment in the media. Questions were asked, in particular, about the quality of the treatment received by President Mitterrand.
A former cultural adviser to President Mitterrand had already claimed in a book entitled L'Année des adieux, published by Flammarion in June 1995, that the President had not received proper treatment. In addition, shortly after the President's death, one of his brothers made similar allegations. The head of the cancer treatment department at the Pitié-Salpêtrière Hospital did likewise, in particular asserting on the radio station Europe 1 that “for years [President Mitterrand had been] given nothing but magical cures, and these techniques were completely ineffective in treating his illness”.
On 12 January 1996, however, Le Monde published a statement by the President of the National Council of the ordre des médecins (Medical Association) to the effect that “according to the information in [his] possession, the President [had] received perfectly appropriate treatment”. Furthermore, on 11 January 1996 the President's widow and children had issued a statement emphasising that they maintained their trust in the medical team that had looked after him.
8. As Dr Gubler considered that his reputation had been called into question, it was decided to publish Le Grand Secret on 17 January 1996. The following text appeared on the back cover:
“On 10 May 1981 François Mitterrand was elected President of France.
On 16 November 1981, six months later, medical examinations revealed that the head of State was suffering from cancer. Statistically, he had between three months and three years to live.
A handful of doctors resolved to fight the illness, driven by the obsession to save the President and to obey his instruction that the French public should know nothing about the matter. It became a State secret.
Only Claude Gubler, private physician to François Mitterrand during his two terms of office, could have provided us with the astonishing account of how the President cheated death for years, taking each day at a time.
These revelations will transform our image of a man who led France for fourteen years.”
9. On an urgent application lodged on 17 January 1996 by President Mitterrand's widow and children, who complained of a breach of medical confidentiality, an invasion of President Mitterrand's privacy and injury to his relatives' feelings, the President of the Paris tribunal de grande instance issued an injunction on 18 January 1996 prohibiting the applicant company and Dr Gubler from continuing to distribute Le Grand Secret, on penalty of 1,000 French francs (FRF) per book distributed, and instructed a bailiff “to procure all documents containing details of the print run and the number of copies in circulation”.
The urgent-applications judge based her decision on the following grounds:
“All people, regardless of their rank, birth or function, have the right to respect for their private life.
This protection extends to their relatives where the relatives are justified in asserting their right to respect for their own private [and] family life.
What is in issue in the instant case are disclosures by President François Mitterrand's private physician, who treated and attended to him for more than thirteen years and in whom the patient and his family placed their trust.
...
They were made in breach of provisions that lay down a duty of professional confidentiality, all the more strictly where medical confidentiality is concerned, and the person who made them may be liable to the penalties provided for in Article 22613 of the Criminal Code.
By their very nature, they constitute a particularly serious intrusion into the intimate sphere of President François Mitterrand's private family life and that of his wife and children.
The resulting interference is especially intolerable in that it has occurred within a few days of President Mitterrand's death and burial.
Since this is a case of blatant abuse of freedom of expression resulting in a manifestly unlawful infringement of the claimants' rights, it is within the power of the urgent-applications judge to order measures capable of putting an end to the infringement or limiting its scope.”
10. In a judgment of 13 March 1996, the Paris Court of Appeal upheld the injunction and gave the claimants one month to apply to a court with jurisdiction to examine the merits of the case, indicating that if such an application was made, the injunction and penalty for non-compliance would remain in force until a ruling was given on the merits, but that if no such application was made, those measures would cease to have effect on the expiry of the one-month period.
The judgment began by noting the definition of medical confidentiality in Article 4 of the Code of Conduct for Medical Practitioners, and emphasised that “the death of the patient does not release a medical practitioner from the duty of confidentiality”. It went on to quote the text on the back cover and identified some twenty disclosures made in the book, together with page references, about facts “of which Mr Gubler had become aware in the performance of his professional duties as physician to François Mitterrand” and which “as such ... [were] manifestly covered by the rules of medical confidentiality”. The judgment stated:
“...
... the disclosure, through publication of the book Le Grand Secret, of facts covered by the duty of medical confidentiality by which the co-author of the book is bound is manifestly unlawful.
The innermost feelings of Mrs Mitterrand and of François Mitterrand's children have been offended by this public disclosure of information pertaining both to the character and private life of their husband and father and to their own sphere of intimacy by the private physician to the late French President, in whom the latter had placed his trust, under the protection of a lawfully established duty of professional confidence of which all medical practitioners are solemnly reminded when the Hippocratic oath is read out on their admission to the profession.
...
... prohibition of the distribution of a book can only be an exceptional measure.
However, in view of the space they occupy, the above passages from Le Grand Secret, which disclose facts covered by the duty of medical confidentiality by which the co-author of the book is bound, cannot be separated from the rest of the book without depriving it of its fundamental content and thereby disfiguring it.
Accordingly, the decision by the first-instance judge to prohibit the [applicant] company and Mr Gubler from continuing to distribute the book Le Grand Secret was based on a precise assessment of the interim measure likely to put an end to the manifestly unlawful infringement resulting from such disclosures.
...
Although the first edition of the book in question was marketed before the date of the injunction appealed against, and although information published in the book has been divulged by various media since the injunction was issued, the ensuing circumstances are not capable of putting an end to the manifestly unlawful infringement that would necessarily result from resumed distribution of the book.
Consequently, the injunction issued by the first-instance judge should remain in force.
However, the necessarily temporary nature of such a measure dictates that its validity should be limited in time by such means as to afford the parties an opportunity to submit argument in the dispute between them, within a reasonable time, before a court with jurisdiction to examine the merits of the case.
To that end, the respondents should be given one month, from the date of delivery of this judgment, to bring their dispute before such a court. It should further be specified that if an application for an examination of the merits is made within this period, the injunction will remain in force, unless the court in question rules otherwise, until the delivery of its decision, but that if no such application is made within this period, the injunction will immediately cease to have effect.”
11. In a judgment of 16 July 1997, the Court of Cassation dismissed appeals on points of law by the applicant company and Dr Gubler against the judgment of 13 March 1996.
The Court of Cassation considered that the Court of Appeal had established the existence of a manifestly unlawful infringement by holding that disclosures made in the book about the development of François Mitterrand's condition had been in breach of medical confidentiality, and that it had been exclusively within the Court of Appeal's jurisdiction to rule that the injunction prohibiting the continued distribution of the book, as an interim measure valid for a limited period only, was the only means of putting an end to the infringement pending a decision on the merits.
12. In the meantime, on 19 April 1996, the Paris public prosecutor had summoned Dr Gubler to appear in the Paris Criminal Court on a charge of breaching professional confidence during May and June 1995, November and December 1995 and January 1996 by having disclosed information to Mr Gonod and Mr Olivier Orban, the managing director of Editions Plon, about President Mitterrand's health and the treatment he had been prescribed. Mr Gonod and Mr Orban had also been summoned to answer a charge of aiding and abetting that offence. President Mitterrand's widow and three children had applied to join the proceedings as civil parties but had not filed claims for damages.
In a judgment of 5 July 1996, the Criminal Court found Dr Gubler guilty of breaching professional confidence and Mr Gonod and Mr Orban guilty of aiding and abetting the same offence. It sentenced Dr Gubler to four months' imprisonment, suspended, and fined Mr Gonod and Mr Orban FRF 30,000 and FRF 60,000 respectively. The judgment emphasised, in particular, that by signing a publishing contract on 8 November 1995, and subsequently by delivering his manuscript with a view to its publication, Dr Gubler had publicly disclosed confidential information entrusted to him, and that “publication of an entire book based on a breach of medical confidentiality amounted, on Mr Claude Gubler's part, to a serious breach of his professional duties, calling for a stern reminder of the law”.
13. As no appeal was lodged, the judgment became final on 5 September 1996.
14. Alongside those proceedings, on 4 April 1996 President Mitterrand's widow and three children had brought proceedings against Dr Gubler and Mr Orban (both in his personal capacity and as the statutory representative of the applicant company) in the Paris tribunal de grande instance, seeking an order prohibiting resumption of the publication of Le Grand Secret or, in the alternative, deleting certain pages and paragraphs. They also sought an award of damages. They argued, in particular, that the book contained disclosures that breached medical confidentiality and invaded President Mitterrand's privacy in such a way as to interfere with the feelings and personal life of his widow and children. They further submitted that some of these “indiscretions” amounted to direct personal attacks on their own sphere of intimacy.
In a judgment of 23 October 1996, the Paris tribunal de grande instance ordered Dr Gubler, Mr Orban and the applicant company jointly and severally to pay damages of FRF 100,000 to Mrs Mitterrand and FRF 80,000 to each of the other claimants, and maintained the ban on distribution of Le Grand Secret. The judgment stated, inter alia:
“...
Merits of the applications
A reading of the book Le Grand Secret reveals that its contents include:
(a) a description of the President's 'health regime' at the time when arrangements were being made for the 'medical care' with which he was to be provided throughout his time in office (pages ...);
(b) a reference to the initial symptoms of his illness (page ...) and an account of the medical examinations which he underwent in November 1981 (page ...);
(c) the results of these examinations and the subsequent discussions between François Mitterrand and his doctors (pages ...);
(d) a description of the medical examination carried out on François Mitterrand by Professor [S.] on 16 November 1981, and an account of the conversation in which Professor [S.] and Claude Gubler informed François Mitterrand of the nature of his illness and the forms of medical treatment it required (pages ...);
(e) a description of a treatment protocol prescribed by Professor [S.] and Claude Gubler and the manner in which the treatment was administered to François Mitterrand (pages ...);
(f) an indication of the pseudonym under which biological tests concerning François Mitterrand were carried out by a private laboratory (page ...) and of the frequency and nature of such tests (pages ...);
(g) a description of certain physical disorders that affected François Mitterrand and an indication of the medicine he was given in order to treat them and prevent their recurrence (pages ...);
(h) a description of anxiety attacks suffered by François Mitterrand (pages ...);
(i) a description of the side-effects of the medical treatment received by François Mitterrand (page ...);
(j) information on developments in François Mitterrand's health and the impact of such developments on his behaviour (pages ...);
(k) a description of the circumstances in which certain health bulletins on François Mitterrand were drawn up (pages ...);
(l) a description of other medical practitioners' dealings with François Mitterrand and the power struggles between various members of his medical team (pages ...);
(m) an account of the operation performed on François Mitterrand on 16 July 1994 (pages ...);
(n) a description of the medical treatment which François Mitterrand received and the medical examinations he underwent in late 1994 (pages ...);
...
The events described in the above passages from Le Grand Secret became known to Claude Gubler in the performance of his professional duties as physician to François Mitterrand or members of his entourage. Although they do not relate directly to medical facts, Claude Gubler could only have become aware of them while practising his profession; accordingly, they were manifestly covered by the duty of medical confidentiality by which he was bound. They were disclosed unlawfully, firstly when Claude Gubler, wishing to provide the public with a 'chronological account' of the head of State's illness, contacted the journalist Michel Gonod and wrote the manuscript for the book in conjunction with him; subsequently, when the manuscript was submitted to Olivier Orban in November 1995 with a view to its publication by Editions Plon; and finally, when the book went on sale a few days after François Mitterrand's death, the publisher laying emphasis in the text on the back cover on the fact that only Claude Gubler, through his privileged position in relation to the head of State, could have written this 'astonishing account'.
Neither Claude Gubler's alleged desire to restore the truth by informing the public about facts that had been kept from them for several years ... nor the fact that while François Mitterrand was alive incomplete bulletins about his health were published, which the physician nonetheless agreed to sign, serve as justification for the disclosures in question. The duty of medical confidentiality is general and absolute and does not allow medical practitioners to transform themselves into guarantors of the proper functioning of State institutions or into historical witnesses.
Furthermore, nothing can release medical practitioners from their obligation to remain silent, since the duty of professional confidence exists not only to protect the interests of those who confide in them, but also to guarantee the reputation that medical practitioners must enjoy among all those who require medical assistance.
Although a practitioner whose competence or integrity has been called into question may be required to breach the duty of confidence in order to prove the quality of his treatment or his good faith, this is subject to the condition that such disclosure is limited to the strict requirements of his defence in court and does not, as in the instant case, take the form of deliberate public divulgence of information.
...
Redress
The specific purpose of civil liability is to restore as precisely as possible the balance that has been upset by the damage and to return the victim, at the expense of the party held liable, to the position in which he or she would have been had the prejudicial act not occurred. This principle means that, when affording redress for non-pecuniary damage, the courts are able not only to award damages to the victim in compensation for the harm already sustained, but also to prevent any subsequent damage by ordering the elimination of its cause.
The offence caused to the Mitterrands and Ms Pingeot by the disclosure of their own doctor's deliberate breaches of the necessary confidentiality of his relations with both François Mitterrand and themselves over many years, the publisher's desire to draw attention to the book in a spectacular manner by rushing to print and sell it immediately after the announcement of François Mitterrand's death (the possibility of a mere coincidence of events cannot be seriously entertained), the advance communication of extracts from the book to certain sections of the press for obvious promotional purposes, and the book's substantial initial print run (40,000 copies were distributed and sold from 17 January 1996) justify an award of damages to the claimants as set out in the operative provisions of this judgment ... and the continuation of the prohibition on the distribution of the book ordered by the urgent-applications judge.
In this connection, ... prohibition of the distribution of a piece of writing entailing an infringement of human rights ... [is], regard being had to the principles governing civil liability, [a] legally acceptable means of redress designed to put an end to the injury suffered by the victim and to prevent the recurrence of the damage that would necessarily result from resumption of the distribution of the piece of writing.
...
Contrary to what Claude Gubler maintained in his submissions, the time that has elapsed since François Mitterrand's death cannot have had the effect of definitively putting an end to the infringement observed when the book was published and rendering lawful the distribution of a book purporting to be a 'witness account of the historical truth about the President's two terms of office, to which the French people should have access' ..., when the defendant is not authorised to give a historical analysis of facts which became known to him in the performance of duties in which he was bound by absolute confidentiality.
Although, in spite of the injunctions of 18 January and 13 March 1996 prohibiting distribution of the book, information contained in Le Grand Secret has been divulged through various media, the ensuing situation is not capable of preventing the injury and damage that would result for the claimants from resumed distribution of the book, with the particular light which the comments of a doctor shed not only on relations with members of the family circle with whom he was in close contact, but also on the most intimate reactions of François Mitterrand to his illness.
In view of the space they occupy, the above passages from Le Grand Secret, which disclose facts covered by the rules of medical confidentiality, cannot be separated from the rest of the book without depriving it of its fundamental content and thereby disfiguring it ...”
15. On an appeal by the applicant company, Dr Gubler and Mr Orban, the Paris Court of Appeal gave judgment on 27 May 1997. It cleared Mr Orban on the ground that the production and sale of Le Grand Secret did not constitute a separate tort from the one attributable to the applicant company. It also declared inadmissible the action brought by the Mitterrand family in so far as it concerned the protection of President Mitterrand's private life, pointing out in that connection that “the possibility for anyone to prohibit any form of disclosure about [their private life] is only open to the living”. As to the alleged invasion of the privacy of the Mitterrands themselves, the Court of Appeal noted that certain passages from the book in issue “entail[ed] invasions of the Mitterrands' privacy”, but considered that such infringements could not, “regrettable though they may have been, justify – regard being had, in particular, to their sporadic occurrence in the book – prohibiting publication of the book as a whole”.
However, holding that Dr Gubler had breached the duty of medical confidentiality by which he was bound, the Court of Appeal ordered him and the applicant company jointly and severally to pay damages in the amount determined in the first-instance judgment, and upheld the decision to maintain the ban on distribution of the book. The judgment of 27 May 1997 stated, in particular:
“...
The breach of medical confidentiality
It was established in the judgment [of the Paris Criminal Court] of 5 July 1996, which has become final and binding on the civil courts, that Mr Gubler breached the duty of medical confidentiality by which he is bound.
It was rightly observed in that decision that breach of professional confidence was made a criminal offence not only in the public interest but also in the interests of private individuals, in order to guarantee the security of the confidential information which they are required to entrust to certain persons on account of their status and profession. The duty of medical confidentiality is founded on the relationship of trust essential to the provision of medical treatment, whereby patients are assured that anything they tell their doctor or cause him to see, hear or understand, as a person in whom such information must be confided, will not be disclosed by him.
Article 4, second paragraph, of the Code of Conduct for Medical Practitioners provides that medical confidentiality covers 'everything that has come to the attention of medical practitioners in the practice of their profession, that is, not only what has been confided in them but also what they have seen, heard or understood'.
Since Mr Gubler was in the company of Mr François Mitterrand solely on account of his position as his doctor, all the information he recounts in his book, which he learned or observed while practising his profession, is covered by the duty of medical confidentiality by which he is bound vis-à-vis his patient, although it may also constitute interference with the patient's private life or sphere of intimacy.
The Mitterrand family have inherited from Mr François Mitterrand the right to bring proceedings against the appellants. Although Le Grand Secret was published after François Mitterrand's death, it should be noted that the book was in fact the subject of a publishing contract signed on 8 November 199[5], prior to his death.
Accordingly, the Mitterrands have inherited from the deceased the right both to obtain redress for the breaches of medical confidentiality resulting from the disclosure of confidential information to Mr Gonod in May and June 1995 and to Mr Orban in November 1995, as the criminal court held, and to obtain compensation for the consequences of the decision taken on 8 November 1995 to publish the book; this possibility is not excluded by the judgment of 17 July 1995 and is not contrary to the principle of res judicata in relation to that judgment.
Redress
The exercise of freedom of expression, a principle with constitutional status set forth in Article 10 of the Convention ..., carries with it duties and responsibilities; it may be subject to such formalities, conditions, restrictions or penalties as are prescribed by law and are necessary in a democratic society, for example for the protection of health, for the protection of the reputation or rights of others or for preventing the disclosure of information received in confidence.
In the instant case the prohibition of the book complained of is necessary since it is the only means of putting an end to the damage sustained and to the criminal offence which it constitutes ...”
16. In a judgment of 14 December 1999, the Court of Cassation dismissed an appeal on points of law by Mr Orban and the applicant company. In response to their ground of appeal based on Article 10 of the Convention, it held:
“... the Court of Appeal held that all the information published had been obtained by Mr Gubler in the performance of his professional duties as private physician to François Mitterrand, so that it was covered by the rules of medical confidentiality, although it could also constitute interference with the right to respect for private life. After observing that the breach of medical confidentiality had been established by a criminal court, the Court of Appeal, pointing out that the exercise of freedom of expression could be subject to certain restrictions, in particular for the protection of the rights of others, justified its decision in law in holding, in the exercise of its exclusive jurisdiction, that discontinuing the distribution of the book was the only means of putting an end to the criminal offence and the damage sustained, its assessment of which is not subject to appeal ...”
However, partly allowing an appeal on points of law by the Mitterrands, the Court of Cassation quashed and annulled the judgment of 27 May 1997 in so far as it had cleared Mr Orban, and remitted the case, on that point, to a differently constituted bench of the Paris Court of Appeal. The outcome of that aspect of the proceedings has not been specified by the parties.
17. The parties have stated that an electronic version of the text of Le Grand Secret is available on the Internet. They have not indicated who decided to disseminate the text in this form or the date when it became available.
18. The obligation of medical confidentiality incumbent on medical practitioners is set forth in the following provisions of the Code of Conduct for Medical ¨Practitioners:
“The duty of professional confidentiality, established in the interests of patients, shall apply to all medical practitioners as provided by law.
Such confidentiality shall cover everything that has come to the attention of medical practitioners in the practice of their profession, that is, not only what has been confided in them but also what they have seen, heard or understood.”
“Medical practitioners must ensure that persons who assist them in their practice are informed of their obligations regarding professional confidence and comply with them.
They must ensure that those around them do not breach the confidentiality attaching to their professional correspondence.”
“Medical practitioners must protect from any indiscretion the medical documents concerning persons whom they have treated or examined, irrespective of the content or form of such documents.
The same shall apply to any medical information that may be in their possession.
When using their own experience or documents for the purposes of academic publishing or teaching, medical practitioners must ensure that individuals cannot be identified. Failing this, the consent of the persons concerned must be obtained.”
19. Breaching professional confidence is a criminal offence under Article 226-13 of the Criminal Code, which provides:
“The disclosure of confidential information by persons who are entrusted with it either on account of their position or profession or on account of a temporary function or assignment shall be punished by one year's imprisonment and a fine of 15,000 euros.”
The Court of Cassation has held that “what the law intended to guarantee is the security of confidential information which individuals are required to disclose to persons whose position or profession makes it necessary, in the general public interest, to confide such information in them” (Criminal Division of the Court of Cassation (Cass. crim.), 19 November 1985, Bulletin criminel (Bull. crim.) no. 364). The Court of Cassation has further held that “the obligation of professional confidence, as set forth in Article 226-13 of the Criminal Code in order to ensure the necessary trust in the practice of certain professions or the performance of certain duties, is incumbent on medical practitioners, save where the law provides otherwise, as a duty inherent in their position [and], subject only to this proviso, is general and absolute” (Cass. crim., 8 April 1998, Bull. crim. no. 138), and that “no one is entitled to release them from it” (Cass. crim., 5 June 1985, Bull. crim. no. 218). In a case concerning a lawyer, it has held that “the obligation of professional confidence, as set forth in Article 226-13 of the Criminal Code, is incumbent on lawyers as a duty inherent in their position [and that] knowledge by others of facts covered by the confidentiality rule does not mean that they are no longer confidential and secret” (Cass. crim., 16 May 2000, Bull. crim. no. 192).
Article 226-14 of the Criminal Code (in its wording resulting from Law no. 2002-73 of 17 January 2002) provides:
“Article 226-13 shall not apply in cases where the law requires or authorises disclosure of confidential information. Nor shall it apply to:
(1) persons who inform the judicial, medical or administrative authorities of acts of deprivation or ill-treatment, including sexual assault, of which they have knowledge and which have been inflicted on a minor under 15 years of age or a person unable to protect himself or herself because of his or her age or physical or mental condition;
(2) medical practitioners who, with the victim's consent, bring to the attention of a public prosecutor acts of ill-treatment which they have noted in the practice of their profession and which cause them to suspect that sexual assault of any nature has been committed;
(3) health or welfare professionals who inform the prefect, or, in Paris, the Commissioner of Police, of the danger posed to themselves or others by persons who consult them and whom they know to be in possession of a weapon or to have indicated their intention to acquire one.
No disciplinary measures may be taken where a medical practitioner has reported acts of ill-treatment to the relevant authorities in accordance with this Article.”
20. The Court of Cassation has held that, although professional confidentiality is a strict obligation, it cannot prohibit medical practitioners whom a patient has attempted to involve in fraud by causing them, through deception, to issue a certificate falsely attesting to the existence of illness or disability from proving that they acted in good faith by giving evidence, in judicial proceedings relating to the fraud, about the means used to falsify their examination and impede their judgment, thereby causing them to issue the certificate (Cass. crim., 20 December 1967, Bull. crim. no. 338). The Government pointed out, however, that that was possible only on condition that the disclosure was limited to the strict requirements of the medical practitioner's defence in court and did not take the form of a deliberate public disclosure; they referred in that connection to a Watelet judgment delivered by the Criminal Division of the Court of Cassation on 19 December 1885, although they did not produce it or cite its publication reference. The applicant company produced a judgment of 22 May 2002 in which the First Civil Division of the Court of Cassation held that “pursuant to Article 901 of the Civil Code [by which 'persons making a donation ... must be of sound mind'], which amounts to authorisation within the meaning of Article 226-14 of the Criminal Code, practitioners are released from their obligation not to disclose facts which become known to them in the practice of their profession; since the purpose of professional confidence is to protect the non-professional who confided such facts in the professional, they may be disclosed not only to the non-professional but also to persons with a legitimate interest in ensuring this protection”. The Court of Cassation inferred from this that the trial courts could rule that an expert appointed in proceedings for the determination and partition of an estate should have access to the deceased's medical records without being blocked on grounds of medical confidentiality by the practitioner in possession of the records.
VIOLATED_ARTICLES: 10
NON_VIOLATED_ARTICLES: 10
